DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Klecha on 17 November 2021.
The claims have been amended as follows:

9.	(currently amended) A method for forming an intraocular lens (IOL) using continuous additive fabrication, comprising:
generating, via a light source assembly, a focus point in a bath of photopolymer resin, the shape of the focus point at a curing plane within the bath of photopolymer resin corresponding to the shape of a motorized variable aperture of the light source assembly;
moving the curing plane through the bath of photopolymer resin by moving the light source assembly vertically up and away from a surface of the photopolymer resin, thereby moving the curing plane vertically through the photopolymer resin towards the surface of the photopolymer resin; and
changing the diameter of the motorized variable aperture at a rate that varies as the light source assembly is moved away from the surface of the smooth hemispherical shape;
wherein moving the curing plane through the bath of photopolymer resin further comprises varying the speed that the light source assembly moves away from the surface of the photopolymer resin according to calculated parameters to create an aspherical surface on the IOL.

12.	(canceled)

13.	(currently amended) The method of claim 9, wherein a position of a platform located within the bath of photopolymer resin remains fixed.

14.	(canceled)

**********
Claim 9 has been amended to specify that the IOL has a smooth hemispherical shape, in contrast to prior art methods that produce stair-stepped surfaces. See the Applicant’s Figure 1 and paragraphs 13-15 of the specification. Claim 13 has been amended to depend from claim 9, to correct an antecedent basis issue, and to locate the platform within the bath of photopolymer resin, as in claim 15. Support for the changes to claim 13 can be found in at least paragraph 26 of the specification and Figure 3. Claims 12 and 14 have been canceled because they are directed to a non-elected species, and claim 9 is not generic to that species.
Allowable Subject Matter
Claims 9, 13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 9 recites a method for forming an intraocular lens (IOL) comprising generating a focus point in a bath of photopolymer resin, the shape of the focus point at a curing plane corresponding to the shape of a motorized variable aperture of a light source assembly. The curing plane is moved vertically through the bath of photopolymer resin by moving the light source assembly, and the diameter of the motorized variable aperture is changed at a rate that varies as the light source assembly is moved so as to form the IOL with a smooth hemispherical shape. The speed that the light source assembly moves away from the surface of the photopolymer resin is varied according to calculated parameters to create an aspherical surface on the IOL.
As discussed in the office action of 13 April 2021, British Patent Application Publication No. GB 810,041 (“Gordon”) discloses that an iris can be used to produce a part of non-constant cross section by drawing the part upwards and varying the area of the iris as liquid resin is continually polymerized at the bottom of the part. See paragraphs 5-7 of the office action. While Gordon does disclose that a body of almost any reasonable cross section can be generated (see page 1, lines 35-38, of Gordon) and U.S. Patent Application Publication No. 2013/0235334 (“Widman”) discloses fabricating aspheric intraocular lenses in a free form manner (see paragraphs 2, 31, 35, and 37 of Widman), the Examiner agrees with the Applicant’s arguments that these 
With respect to the remaining prior art, it fails to disclose or suggest a method for forming an IOL in which the shape of a focus point at a curing plane corresponds to the shape of a motorized variable aperture of a light source assembly, the curing plane is moved vertically through a bath of photopolymer resin by moving the light source assembly, and the diameter of the motorized variable aperture is changed at a rate that varies as the light source assembly is moved so as to form the IOL with a smooth hemispherical shape, as required by claim 9. Typically, the prior art uses a device such as a digital micromirror device in place of the motorized variable aperture, resulting in a stair-stepped surface rather than a smooth surface. See the Applicant’s Figures 1 and paragraphs 13-15 of the specification.
Claims 13 and 15 are allowed based on their dependency from claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744